DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introductory Remarks
This action is in response to communications filed on 8 July 2022 and 11 July 2022. Claim(s) 2-21 is/are presently pending in the application, of which, claim(s) 2, 9, and 16 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application Nos. 13/109,430, 15/461,920, and 16/867,907 filed on 17 May 2011, 17 March 2017, and 6 June 2020, respectively.

An IDS was received on 8 August 2022. All references have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Amacker et al. (U.S. Patent No. 9,652,541 B1) (hereinafter Amacker).

As per claim 2, Amacker teaches a computer-implemented method (column 1 line 55 and column 4 lines 14-18) of constructing a search query in an electronic commerce environment (Figure 2a and corresponding description), the method comprising: 
receiving, over a communications network, a search term of a search query from a user through a user interface of a user computing device (Figure 5 step 502); 
generating, based at least in part on the search query, a set of alternative search phrases that are each different from the search term (column 6 lines 41-49; Figure 3a item 304 and corresponding description); 
sending, over the communication network, the set of alternative search phrases to the user computing device for presentation in a search results page generated responsive to the search term (column 9 lines 19-27 and 32-35 and column 10 line 62 to column 11 line 17 – breadcrumb is editable and the ability to modify the breadcrumb “will happen on the client device, such as through active script on the client”. Thus it is inherent that the breadcrumb is sent to the client. Column 6 lines 41-49 and column 7 lines 7-24 – demonstrate that editing the breadcrumb includes auto-complete functionality for search terms and categories for the search (i.e. search phrases). Thus it is further inherent that the auto-complete functionality must be sent as well.), wherein the set of alternative search phrases are hidden from view until user interaction with the search results page (column 9 lines 19-27 and 32-35, and column 7 lines 7-24); 
receiving, over the communications network, an indication that a given search phrase in the set of alternative search phrases was selected at the user computing device (column 6 lines 53-57); and 
generating a second search results page with search results identified using a combination of the search term and the given search phrase (column 6 lines 58-60).

As per claim 9, Amacker teaches a system (column 1 line 55) comprising: 
at least one memory device (column 12 line 43); and 
one or more processors coupled to the memory device and configured to execute instructions that cause the one or more processors to perform operations (column 12 lines 36-40; see also claim 17) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 2.

As per claim 16, Amacker teaches a non-transitory computer readable medium, storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations (column 13 lines 4-18; see also claim 22) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 2.

As per claims 3, 10, and 17, Amacker teaches the method of claim 2, wherein generating the set of alternative search phrases comprises generating an alternative search term that, in response to a single interaction with the search results page by the user, causes the search query to be modified by adding the at least one search term to the search query (column 7 lines 7-24).

As per claims 4, 11, and 18, Amacker teaches the method of claim 3, further comprising: 
determining that the user interacted with the alternative search term (column 11 lines 1-3); and 
in response to determining that the user interacted with the alternative search term, modifying search results presented in the search results page using search results identified using the alternative search term (column 11 lines 3-6).

As per claims 5, 12, and 19, Amacker teaches the method of claim 3, further comprising: 
generating the search results page to include instructions that: 
present an initial view of the search results page, wherein the set of alternative search phrases are hidden from view until user interaction with the initial view of the search results page (column 7 lines 7-24); and 
in response to a specified interaction with the initial view of the search results page, update the search results page to present the set of alternative search phrases that were previously hidden from view (id. – dropdown displays those that were previously hidden).

As per claims 6, 13, and 20, Amacker teaches the method of claim 5, wherein generating the search results page comprises generating the search results page to further update the search results page to show more or different alternative search phrases in response to a given interaction by the user (column 7 lines 19-24 – autocomplete inherently updates based upon a user’s continued input).

As per claims 7 and 14, Amacker teaches the method of claim 2, further comprising: 
receiving, in response to user interaction with one of the alternative search phrases, a different search query that includes at least one term not included in the search query (column 9 lines 9-17; see also remarks regarding claim 2); 
generating different search results responsive to the different search query (column 9 lines 19-23); 
generating a new set of alterative search phrases based on one or more attributes of items responsive to the different search query (column 6 lines 41-49; see also remarks regarding claim 2); and 
providing, responsive to the different search query and within an updated search results page, the different search results and the new list of alternative search phrases, wherein the search results page is configured to (i) hide the new list of alternative search phrases from view until user interaction with the updated search results page and cause presentation of one or more alternative search phrases in the search results page in response to the user interaction (column 9 lines 23-27; see also remarks regarding claim 2).

As per claims 8, 15, and 21, Amacker teaches the method of claim 2, further comprising generating a plurality of search category selectors based, at least in part, on the search query, each of the plurality of search category selectors being categorically representative, at least in part, of one or more properties of items identified using the search query and representing lists of additional search terms in different categories of search terms (Figure 3b items 352 and 354), search terms in each list of additional search terms being distinct from the search category selector representing the list of additional search terms (Compare Figure 3a with Figure 3b), the plurality of search category selectors being simultaneously displayed to the user in the user interface (Figure 3b items 352 and 354).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165